DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quick-release” in claim 12 is a relative term which renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Quick is a relative term describing speed, but the range of speeds to determine the speed of the term quick is not claimed or disclosed, making it unclear what range of speeds is comprised by the claim, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prentice 4,874,145.
	In regards to Independent Claim 1 and Dependent Claims 3 and 4, Prentice teaches a cover (32, biased against air intake of missile as shown in figures 1 and 2) for an intake of an air-breathing engine in a missile (Col. 3, ll. 25-28), which missile can be carried by an aircraft-mounted launcher (Col. 1, ll. 13-21); wherein the cover is transformable from a first configuration (32 over air inlet as shown in figure 2), in which it fits on the missile to cover the intake, to a second configuration, in which the cover is detachable from the missile (Col. 3, ll. 55-62, wherein cover 32 remains attached to launch via retractor system 10); and wherein transformation from the first configuration to the second configuration results from launch of the missile (missile is launched when air inlet is uncovered, because not launching would cause damage to the air breathing missile when the cover is removed during flight, Col. 1, ll. 13-21).
	Regarding Dependent Claim 2, Prentice teaches that the transformation from the first state to the second state results from launch of the missile by an ejection release unit (retractor system 10 retracts cover 32 during launch of missile).
	Regarding Dependent Claim 11, Prentice teaches that the cover is attachable to the launcher via a compliant fastening arranged to accommodate movement of the missile relative to the launcher during air carriage (lanyard 22 is flexible by definition, and would allow a degree of movement between the missile 13 and carriage, Col. 3, ll. 6-14).
	Regarding Dependent Claim 12, Prentice teaches a quick-release fastener to attach the cover to the launcher (connector 23 connects cover 32 to the rest of the launcher, where the speed with which the connector can be released is not claimed or disclosed, but only described with the relative term quick).
	Regarding Dependent Claim 14, Prentice teaches the cover configured to withstand aerodynamic loading during flight (Col. 1, ll. 16-21) and whilst attached to the launcher, both before and after launch of the missile (32 retracted into 40 after launch of missile).
Dependent Claim 15, Prentice teaches that the cover is sufficiently thick to withstand the aerodynamic loading (Col. 1, ll. 16-21, where cover is designed to cover missile during subsonic and supersonic flight).
	Regarding Dependent Claim 16, Prentice teaches a missile (13) having an air-breathing engine (Col. 1, ll. 13-21) and comprising apparatus as claimed in claim 1 (see rejection of claim 1 above) covering the intake for the air-breathing engine (32 covers inlet to 13 in figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice as applied to claim 1 above, and further in view of Alexander 2009/0252604.
	Regarding Dependent Claim 5, Prentice teaches the invention as claimed and discussed above.  However, Prentice does not teach using a seal to connect the cover to the intake.  Alexander teaches using a seal (85) to connect a cover (25) to an air breathing engine (figure 4A).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover of Prentice with the seal of Alexander, in order to provide a sealing interface about the perimeter of the cover where it meets the air intake (paragraph [0034]).
Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice as applied to claim 1 above, and further in view of Grossman 5,660,357.
Regarding Dependent Claims 6 and 7, Prentice teaches the invention as claimed and discussed above.  However, Prentice does not teach that the cover is deformable from the first to second configuration.  Grossman teaches using a removable cover (12) for an air inlet of a missile (10) that is deformable between first and second configurations (flexible, i.e. resilient, end piece 13 deforms between configurations, where it is compressed when installed, Col. 4, ll. 22-28).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover of Prentice with the deformable end piece of Grossman, in order to allow a tight friction fit to the engine inlet (Col. 4, ll. 25-31).
	Regarding Dependent Claim 8, Prentice teaches the invention as claimed and discussed above.  However, Prentice does not teach that the cover is fabricated from a plastics material.  Grossman teaches fabricating a missile cover (12) out of a plastic (Col. 4, ll. 13-33).  It would have been obvious to one of ordinary skill in the art at the time of invention to fabricate the cover of Prentice out of plastic, as taught by Grossman, in order to provide a lightweight material that can withstand the air pressure during use (Col. 4, ll. 16-21).
	Regarding Dependent Claim 13, Prentice teaches the invention as claimed and discussed above.  However, Prentice does not teach inwardly protruding elements of a cover shaped to fit into rebates in the missile body tube and configured not to impede launch of the missile.  Grossman teaches inwardly protruding elements (13) of a cover (12) shaped to fit into rebates (Col. 4, ll. 25-31) in the missile body tube (10) and configured not to impede launch of the missile (13 ejected with 12 to allow launch of missile 10).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover of Prentice to have inwardly protruding elements extending into rebates of the missile body, as taught by Grossman, in order to allow dislodgement of the cover during launch of the missile when the cover is pulled away from the missile (Col. 4, ll. 25-34).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice in view of Grossman as applied to claim 8 above, and further in view of Garcia 2018/0179990.
Dependent Claims 9 and 10, Prentice in view of Grossman teaches the invention as claimed and discussed above.  However, Prentice in view of Grossman does not teach that the cover is fabricated from 40% glass-filled polyphenylene sulfide.  Garcia teaches fabricating a component (102) of a missile (1100) out of 40% glass-filled polyphenylene sulfide (about 40% to about 60% in paragraph [0029]).  It would have been obvious to one of ordinary skill in the art at the time of invention to fabricate the cover of Prentice in view of Grossman out of 40% glass-filled polyphenylene sulfide, as taught by Garcia, in order to provide high temperature stability, thermal resistance, structural integrity, low weight, and corrosion resistance for the cover (paragraph [0003]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741